Citation Nr: 1417582	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to June 2008.  His awards and decorations include the Combat Action Badge.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  The Board remanded the matters remaining on appeal for additional development in September 2011, February 2013, and October 2013.  

Pursuant to the development requested in the October 2013 remand, separate 10 ratings were assigned for the service-connected degenerative joint disease of the spine, with a 10 percent rating assigned for the lumbar spine and another 10 percent rating assigned for the cervical spine, each effective from the date of the grant of service connection, June 15, 2008.  See February 20, 2014, rating decision.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the issues of entitlement to ratings in excess of 10 percent for degenerative arthritis of the lumbar and cervical spine remain in appellate status and have been characterized as shown on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge in February 2011.  A written transcript of the hearing has been associated with the record.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file reveals VA treatment records dated through June 2013, which were considered in the July 2013 supplemental statement of the case.  The remainder of the documents in Virtual VA as well as those in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  At no time during the appeal period has degenerative joint disease of the lumbar spine resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome (IVDS); or neurologic impairment.

2.  At no time during the appeal period has degenerative joint disease of the cervical spine resulted in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or a combined range of motion of the cervical spine not greater than 170 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of IVDS; or neurologic impairment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013). 

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his lumbar and cervical spine disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for degenerative joint disease of the lumbar spine and the cervical spine was granted and an initial rating assigned in the February 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected spine disabilities, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and  post-service treatment VA and private treatment records have been obtained and considered.  Additionally, the development requested in the September 2011, February 2013, and October 2013 remands has been accomplished to the extent possible.  In this regard, the VA examination of the spine requested in the September 2011 remanded was accomplished in January 2012, and the reports from this examination reflect compliance with the instructions of this remand.  The VA medical records requested in this remand were obtained, and a September 2011 letter mailed to the Veteran asked him to provide the proper authorization to obtain any additional pertinent records, to include, as requested in the September 2011 remand, those from a chiropractor with the initials T.D.  No such authorization was received from the Veteran, and as the duty to assist is not a "one way street," when, as in the instant case with respect to supplying the proper authorization to obtain the records from the chiropractor in question, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, no further development to obtain the records from T.D. is indicated. 

With respect to the development requested in the February 2013 remand, the VA outpatient treatment reports requested therein were associated with the Virtual VA file and the requested documentation listing the dates of the Veteran's military service were obtained.  Also obtained were the requested additional treatment records from the Irwin Army Hospital and other military facilities.  With respect to the reference in the February 2013 remand to pre-deployment examinations, the reports from treatment at military facilities appear to be complete, and include reference to other pre-deployment examinations, the reports from which, to include from such examinations conducted in October 2005, May 2006, and August 2006, were previously of record.  With respect to the records from the Rutherford County Sherriff's Department, Health4Life Chiropractic, and Riverview Family Chiropractic referenced in the most recent remand, a February 2013 letter mailed to the Veteran (at his current address as requested) asked the Veteran to provide the proper authorization to obtain these and any additional pertinent records.  There being no response to this request, no further development with respect to obtaining these records is indicated.  Wood, supra.  

As for the development requested in the October 2013 remand, the records of treatment provided by Dr. M. Hazel requested therein were obtained in November 2013.  The October 2013 remand also requested that consideration be given to assigning separate ratings for the service connected lumbar and cervical spine disabilities which, as indicated in the Introduction, ultimately resulted in the assignment of separate ratings for degenerative joint disease of the lumbar spine and cervical spine in the February 2014 rating decision.  
 
In short, the Board finds that there has been substantial compliance with the instructions of its remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The Board also finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history and his lay assertions and current complaints, and because they provide sufficient detail to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2013) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the February 2011 hearing, the undersigned Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support these claims.  Moreover, as a result of such hearing testimony, these issues have been remanded on numerous occasions in order to ensure that all outstanding treatment records have been obtained to the extent possible, and the current nature and severity of the Veteran's spine disabilities have been adequately evaluated through contemporaneous examinations.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidenced by statements of record from the Veteran, and well as by the Board providing such explanation of the issues and suggesting submission of evidence in the subsequent remands the Board issued to develop the claims.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matters adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA and VBMS files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

The Veteran's service-connected lumbar and cervical spine disabilities are currently evaluated pursuant to DC 5242 (degenerative arthritis of the spine).  Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.  

The General Rating Formula for Diseases and Injuries of the Spine holds that, for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour, or a vertebral body fracture with loss of 50 percent or more of the height. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for back pain and the Veteran reported having back pain on a medical history collected in conjunction with the March 2008 separation examination.  The physical examination of the spine at separation was normal and a February 2009 rating decision granted service connection for degenerative joint disease of the lumbar and cervical spine, as a single disability, under DCs 5003-5242.  (Hyphenated Diagnostic Code numbers reflects the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.20 and DC 5242, which directs the adjudicator to consider DC 5003.)  A 10 percent rating was assigned on the basis of there being manifestations of arthritis shown within one year of service, and it was indicated in this rating decision that if the lumbar and cervical spine conditions worsened, "they may be divided out and evaluated as separate disabilities."  

Evidence of record at the time of the February 2009 rating decision included a June 2008 VA outpatient treatment report reflecting complaints typical with that of a pinched nerve and a "knot" in the back.  Radiographic testing in June 2008 demonstrated mild lateral flexion in the neck thought to possibly be positional although a muscle spasm could not be excluded.  November 2008 Magnetic 
Resonance Imaging (MRI) showed minimal degenerative changes at L5-S1 without significant focal disc protrusion or significant canal or neural foraminal stenosis.  An MRI of the cervical spine in November 2008 showed mild degenerative changes at C5-C6 with mild neuroforaminal stenosis secondary to bony hypertrophy.

Also of record at the time of the February 2009 rating decision were reports from a February 2009 VA examination that showed the Veteran complaining about a constant daily moderate dull ache in the low back and moderate constant daily stiffness and "achiness" in the neck.  The Veteran denied having incapacitating episodes of spine disease and it was reported that he could walk one to three miles.  The physical inspection of the spine showed a normal posture and head position and the spine was symmetrical in appearance.  Gait was normal and there were no abnormal spinal curvatures, to include ankylosis, or spasms or guarding.  There was no pain with tenderness or pain with motion.  The motor and sensory examinations were negative.  Motion in the cervical spine was full with no objective evidence of pain, and repetitive motion in the cervical spine resulted in no objective evidence of pain or additional limitation of motion.  Motion in the lumbar spine was also full with no objective evidence of pain, and repetitive motion in the lumbar spine resulted in no objective evidence of pain or additional limitation of motion.  The Veteran reported no loss of work during the prior year but noted that there were "occupational effects" resulting from pain associated with his lumbar and cervical spine disability but that he just "worked through" the pain and proceeded to do his work.  The examiner commented that the Veteran had mild degenerative changes in the lumbar and cervical spine with normal ranges of motion therein.  

The VA examination of the lumbar spine in January 2012 showed a normal range of lumbar motion with no objective evidence of pain.  Repetitive motion resulted in no additional limitation of motion or functional impairment.  There was no tenderness to palpation, guarding, muscle spasm, loss of strength, or atrophy.  The reflex and sensory examinations were normal and the straight leg raising test was negative.  No radiculopathy or other neurologic impairment was shown and it was specifically noted that the Veteran did not have IVDS.  It was indicated that lumbar spine disability did not impact the Veteran's ability to work.  

The examination of the cervical spine in January 2012 showed full flexion and extension with no objective evidence of pain.  Right and lateral flexion were slightly limited to 40 degrees with objective evidence of pain at 40 degrees.  Right and left lateral rotation were limited to 65 degrees with objective evidence of pain at 65 degrees.  Repetitive motion resulted in no additional limitation of motion, with the exception of left lateral rotation whether there was an additional 5 degree loss of motion.  There was no tenderness to palpation, guarding, muscle spasm, loss of strength, or atrophy in the cervical spine, and the reflex and sensory examinations therein were normal.  No radiculopathy or other neurologic impairment in the cervical spine was described and there was said to be no IVDS in the cervical spine.  It was indicated that cervical spine disability did not impact the Veteran's ability to work.  

The most recent VA examination of the lumbar spine conducted in February 2014, the reports from which document review of the claims file, show no limitation of motion of the lumbar spine and no objective evidence of painful motion.  Repetitive (threes time) motion resulted in no loss of motion or functional loss and/or impairment.  It was noted that the Veteran reported no flare-ups impacting functioning of the lumbar spine.  There were no lumbar spams and there was no guarding of the thoracolumbar spine resulting in an abnormal gait or spine contour.  There was no loss of muscle strength; reflexes were normal on testing; and the sensory exanimation and straight leg raising tests were negative.  No radiculopathy was demonstrated; ankylosis was not present; and there were no neurologic abnormalities.  IVDS was said to be present, but the Veteran was said to not have had any incapacitating episodes of IVDS in the past 12 months.  An MRI from January 2014 was said to have demonstrated a benign Schmorl's node and a small disc protrusion at L5-S1.  No vertebral fractures were identified.  The examiner stated that the Veteran's lumbar spine disability did not impact his ability to work.  
 
The reports from the VA examination of the cervical spine conducted in February 2014 showed 40 degrees of forward flexion but otherwise full motion with no objective evidence of pain.  Repetitive (three times) motion resulted in no additional loss of motion.  It was noted that the Veteran reported no flare-ups impacting functioning of the cervical spine.  There was no localized tenderness or pain; muscle spasms; or guarding.  The muscle, reflex, and sensory examinations were negative, and there was no radiculopathy, ankylosis, or neurologic abnormalities identified as being associated with the cervical spine disability.  No vertebral fractures were noted, and the examiner stated that the cervical spine disability did not impact employment.   

Review of the outpatient treatment reports, to include those in the Virtual VA file dated through June 2013, do not contain findings pertinent to the service connected lumbar and cervical spine disabilities describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.  

A private MRI of the cervical spine conducted in May 2013 showed multilevel disc disease and straightening of the normal cervical lordosis on muscle spasm.  Private treatment reports from May 2013 reflect complaints of cervical and right low back/buttock radicular symptoms.  Motion the cervical spine was shown on these reports to be, at worst, 60 degrees of left rotation and 66 degrees of right rotation.  

Applying the pertinent legal criteria to the facts summarized above, the Board notes initially that as there is no indication that the service connected lumbar or cervical spine disabilities are accompanied by incapacitating episodes of IVDS, a rating in excess of 10 percent cannot be assigned for either disability under the Formula for Rating IVDS Based on Incapacitating Episodes.

Turning to whether an increased (20 percent) rating may be assigned for either disability under the General Rating Formula for Diseases and Injuries of the Spine, such a rating would be warranted for the thoracolumbar spine disability if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  As motion in the lumbar spine was shown at each VA examination to have been full, a 20 percent rating cannot be assigned on the basis of limitation of flexion or combined range of motion.  The Board also notes in this regard that, while the range of thoracolumbar motion findings set forth above do not meet the criteria for a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating may be assigned per 38 C.F.R. § 4.59 on the basis of painful motion, and the February 2014 rating decision reflects the assignment of a 10 percent rating on such a basis.  

With respect to the cervical spine disability, a 20 percent rating would be warranted if forward flexion in the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of the cervical spine was not greater than 170 degrees.  Flexion in the cervical spine was shown on the VA examinations set forth above to be, at worst, 40 degrees; as such, while the limitation of forward flexion of the cervical spine shown to 40 degrees warrants, as has been assigned, a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating cannot be assigned on the basis of the limitation of flexion shown. 

As for combined cervical spine motion, while some limitation of cervical spine motion was shown at the January 2012 VA examination, the combined range of cervical motion at that time was to 300 degrees, well beyond that required for a 20 percent rating (170 degrees).  The only limitation of motion in the cervical spine shown at the February 2014 VA examination was upon flexion, and the combined range of cervical motion at this examination was also to 300 degrees.  Therefore, a 20 percent rating cannot be assigned for the cervical spine disability on the basis of combined motion.   

With respect to either the lumbar or cervical spine disability, increased compensation would also be warranted on the basis of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or on the basis of associated neurologic manifestations.  As the VA examinations have not shown disability manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or any neurologic manifestations in the lumbar or cervical spine, a higher rating for the lumbar or cervical spine based on such findings also cannot be assigned.  Moreover, while the May 2013 private treatment reports are reflective of radicular complaints and a straightened lordosis in the cervical spine on spasm, they do not contain objective evidence of a reversed lordosis or other manifestations warranting entitlement to increased compensation under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  
 
In short, and based on the analysis above, the rating criteria for a rating in  excess of 10 percent for degenerative joint disease of the lumbar or cervical spine are not met at any time since the date of the grant of service connection, June 15, 2008.  38 C.F.R. § 4.71a, DC 5242.   

The Board emphasizes that in making the above determinations, staged ratings for are not warranted as the Veteran's symptomatology has otherwise remained essentially stable throughout the appeal.  See Fenderson, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of the service-connected disabilities at issue, to include those made in sworn testimony to the undersigned at the February 2011 hearing-wherein he testified that he has a constant dull "toothache" type pain in his spine and tightness and inflammation therein following physical activity-and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected spine disabilities. There are no additional symptoms of the service-connected disabilities at issue.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's disabilities.  Specifically, the service-connected spine disabilities require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, 26 Vet. App. 237 (2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Id. (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extraschedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue. 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has been shown to be working full time during at least part of the appeal period as a sheriff's assistant, and the reports from the January 2012 and February 2014 VA examinations noted that the spine disabilities did not impact work.  There is otherwise no evidence or allegation that the Veteran is unemployable due to the service-connected disabilities at issue.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

In sum, the preponderance of the evidence is against initial ratings in excess of 10 percent for degenerative joint disease of the lumbar spine and cervical spine at any time since the grant of service connection.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claims, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied. 

An initial rating in excess of 10 percent for degenerative joint disease of the cervical spine is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


